Walker, J.
We think it was competent for the plaintiff below to prove by parol the authority of W. T. Heal to sign the name *136of Mrs. M. Cheney, his mother, to the note sued on; and that there is no error appearing on the record.- There was no motion in the district court for a new trial, nor does any statement of facts accompany the record. (See Hart v. Ware, 8 Tex. R. 115.)
Where there is no motion for a new trial the judgment of the court below will not he disturbed on the ground that the verdict is not supported by the evidence. The judgment below is affirmed,
Affirmed.